Citation Nr: 1017742	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-24 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from July 1950 to February 
1952.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran presented testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing in San Diego, 
California in January 2010.  A transcript of the hearing is 
associated with the Veteran's claim folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a disability of 
the lumbar spine.  During his Board hearing, he testified 
that he injured his low back after falling from a truck onto 
a rock during his service in the Korean Conflict.  He also 
reported back pain related to carrying a heavy pack for miles 
and sleeping on the ground during his combat service.  The 
Veteran reports that he has been bothered by low back pain 
since his separation from service.  In a written statement, 
his wife reported that the Veteran had been bothered by 
intermittent back pain since his inservice injury.  A private 
physician's statement dated in February 2010 indicated that 
it was at least as likely as not that the current back 
disability was due to an inservice injury.  

The service treatment records do not note any back complaints 
or injuries, and the earliest medical record of treatment for 
a back disability dates from the mid-1990s.

The medical evidence establishes that the Veteran has a 
current disability of the low back, and his testimony 
establishes that he had a back injury during service and has 
experienced pain in his back since service.  The Veteran is 
competent to describe the subjective symptoms he has 
experienced, and his statements indicate that the current 
disability may be related to service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Therefore VA is required to provide an examination to 
determine the likely etiology of his claimed disability.  
McLendon v. Nicholson, 20 Vet. App. 79 ( 2006); 38 C.F.R. 
§ 3.159(c)(4)(i) (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
orthopedic evaluation to determine the 
nature and likely etiology of his lumbar 
spine disorder.  The claims file must be 
made available to the examiner for review.  
The examiner should conduct a thorough 
examination and identify any pathology 
found.  For any diagnosed disability, the 
examiner should state whether it is at 
least as likely as not (50 percent 
probability) that the condition is 
causally or etiologically related to the 
Veteran's active service, specifically 
addressing the Veteran's reported in-
service back injuries, discussed above.  A 
complete rationale is requested for any 
opinion provided.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



